Exhibit 10.3

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

Original Issuance Date: May 31, 2006 $1,000,000.00

Debenture Number: PVSP – 59FF 002

 

PERVASIP CORP.

Secured Amended & Restated Convertible Debenture

 

FOR VALUE RECEIVED, PERVASIP CORP. (hereinafter called the “Obligor” or the
“Company”), hereby promises to pay to 112359 FACTOR FUND, LLC (the “Holder”) or
its successors and assigns the principal sum of ONE MILLION DOLLARS ($1,000,000)
in Obligor in cash or common stock on the terms and conditions hereof on or
before December 31, 2014 (the “Maturity Date”).

Interest. Interest shall accrue on the outstanding principal balance hereof at
an annual rate of TWO PERCENT (2%). Interest shall be calculated on the basis of
a 365-day year and the actual number of days elapsed, to the extent permitted by
applicable law. Interest hereunder will be paid to the Holder or its assignee in
whose name this Debenture is registered on the records of the Obligor regarding
registration and transfers of Debentures at the option of the Obligor in cash,
or converted into Common Stock at applicable Conversion Price on the Trading Day
immediately prior to the date paid provided that such shares are freely tradable
by the Holder.

This Debenture is subject to the following additional provisions:

Section 1. Conversion.

(a) Conversion Procedure.

(i)This Debenture shall be convertible into shares of Common Stock at the option
of the Holder, in whole or in part at any time and from time to time, after the
Effective Date (set forth above) (subject to the limitations on conversion set
forth in Sections 1(b)and 1(c) hereof). The Debenture shall continue to be
convertible on and after the Demand Date, until it is satisfied in full. The
number of shares of Common Stock issuable upon a conversion hereunder equals the
quotient obtained by dividing (x) the outstanding amount of this Debenture to be
converted by (y) the Conversion Price (as defined in Section 1(c)(i)). The
Obligor shall deliver Common Stock certificates to the Holder prior to the Fifth
(5th) Trading Day after a Conversion Date.

(ii)The Holder shall effect conversions by delivering to the Obligor a completed
notice in the form attached hereto as Exhibit A (a “Conversion Notice”). The
date on which a Conversion Notice is delivered is the “Conversion Date.” Unless
the Holder is converting the entire principal amount outstanding under this
Debenture, the Holder is not required to physically surrender this Debenture to
the Obligor in order to effect conversions. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Debenture in an
amount equal to the applicable conversion. The Holder and the Obligor shall
maintain records showing the principal amount converted and the date of such
conversions. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.

(b)Certain Conversion Restrictions. A Holder may not convert this Debenture to
the extent such conversion would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act and the rules promulgated thereunder) in excess of
4.99% of the then issued and outstanding shares of Common Stock, including
shares issuable upon conversion of this Debenture held by such Holder after
application of this Section. Since the Holder will not be obligated to report to
the Obligor the number of shares of Common Stock it may hold at the time of a
conversion hereunder, unless the conversion at issue would result in the
issuance of shares of Common Stock in excess of 4.99% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Obligor shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 1(a)(i) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future conversions or return such excess principal amount to the Holder. The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than 65 days prior notice to the Obligor.
Other Holders shall be unaffected by any such waiver.

(c)Conversion Price and Adjustments to Conversion Price.

(i)The “Conversion Price” in effect on any Conversion Date shall be equal to
$0.01. Notwithstanding anything stated herein to the contrary, this Debenture
shall be converted on the Payment Compliance Date into shares of Common Stock in
an amount equal to the lesser of (a) the outstanding balance due under the
Exchange Debenture divided by the Conversion Price, or (b) 9.99% of the
then-current issued and outstanding Common Stock. As used herein, the term
“Payment Compliance Date” shall mean the date on which all amounts due under
Obligor debenture numbered PVSP – 59FF 001 (and any amendments thereto) have
been fully paid. FOR SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED UNDER THE
TRANSACTION DOCUMENTS WHICH REMAINS UNCURED FOR MORE THAN 60 DAYS, NO
CONVERSIONS OF THIS DEBENTURE SHALL BE PERMITTED UNLESS WAIVED BY OBLIGOR PRIOR
TO THE PAYMENT COMPLIANCE DATE.

(ii)In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holder shall have the right thereafter to, at its option,
(A) convert the then outstanding principal amount and any other amounts then
owing hereunder in respect of this Debenture into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
the Common Stock following such reclassification or share exchange, and the
Holder of this Debenture shall be entitled upon such event to receive such
amount of securities, cash or property as the shares of the Common Stock of the
Obligor into which the then outstanding principal amount and any other amounts
then owing hereunder in respect of this Debenture could have been converted
immediately prior to such reclassification or share exchange would have been
entitled, or (B) require the Obligor to prepay the outstanding principal amount
of this Debenture, plus all other amounts due and payable thereon. The entire
prepayment price shall be paid in cash. This provision shall similarly apply to
successive reclassifications or share exchanges.

(iii)All calculations under this Section 1 shall be rounded up to the nearest
$0.0001 or whole share.

(iv)If (A) the Obligor shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Obligor shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Obligor shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Obligor shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Obligor is a party, any sale or transfer of all or substantially all
of the assets of the Obligor, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; or (E) the
Obligor shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Obligor; then, in each case, the Obligor shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Debenture, and shall cause to be mailed to the Holder at its
last address as it shall appear upon the stock books of the Obligor, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
convert this Debenture during the 20-day calendar period commencing the date of
such notice to the effective date of the event triggering such notice.

(d)Other Restrictions.

(i)Obligor shall maintain a sufficient amount of authorized common shares to
enable conversion of all amounts due under this Debenture.

(e)Other Provisions.

(i)The Obligor covenants that all shares of Common Stock that shall be issuable
pursuant to this Section 1 shall, upon issue, be duly and validly authorized,
issued and fully paid, and nonassessable.

(ii)Upon a conversion hereunder the Obligor shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, but may if
otherwise permitted, make a cash payment in respect of any final fraction of a
share based on the Closing Bid Price at such time. If the Obligor elects not, or
is unable, to make such a cash payment, the Holder shall be entitled to receive,
in lieu of the final fraction of a share, one whole share of Common Stock.

(iii)The issuance of certificates for shares of the Common Stock on conversion
of this Debenture shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Obligor shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debenture so converted and the Obligor shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Obligor the
amount of such tax or shall have established to the satisfaction of the Obligor
that such tax has been paid.

(iv)Nothing herein shall limit a Holder's right to pursue actual damages for the
Obligor’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

(v)The Obligor shall bear the cost of legal opinion production, transfer agent
fees, and equity issuance fees (collectively, the “Post-Closing Expenses”),
which amount shall be payable to Holder in the form of additional interest
hereunder.

(f)A “Default Event” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i)Any breach of any provision of this Debenture or any of the agreements
executed in connection herewith (collectively, the “Transaction Documents”),
including, without limitation, those certain Securities Purchase Agreement,
Security Agreement, Guaranty Agreement, and Pledge Agreement dated February 15,
2013, by and between Holder and Obligor, and those certain Transfer Agent
Instructions executed in favor of Holder by Obligor and its transfer agent in
connection with issuance of this Debenture.

(ii)Withdrawal from registration of the Obligor under the Exchange Act,
voluntary or involuntary.

(iii)The Company or any Active Subsidiary of the Company shall commence, or
there shall be commenced against the Company or any Active Subsidiary of the
Company under any applicable bankruptcy or insolvency laws as now or hereafter
in effect or any successor thereto, or the Company or any Active Subsidiary of
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any Active Subsidiary of the Company or there
is commenced against the Company or any Active Subsidiary of the Company any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any Active Subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any Active
Subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of forty-five
(45) days; or the Company or any Active Subsidiary of the Company makes a
general assignment for the benefit of creditors; or the Company or any Active
Subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any Active Subsidiary of the Company shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company or any Active Subsidiary of the Company shall by any
act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any Active Subsidiary of the Company for the purpose of
effecting any of the foregoing.

(iv)The Company or any Active Subsidiary of the Company shall default in any of
its obligations under any other debenture or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any Active Subsidiary of the Company in
an amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable.

(v)The Obligor fails to issue shares of Common Stock to the Holder (or announces
or threatens in writing that it will not honor its obligation to do so) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Debenture, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Debenture as and when required by this Debenture, the Obligor
directs its transfer agent not to transfer or delays, impairs, and/or hinders
its transfer agent in transferring or issuing (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Debenture as and when required by
this Debenture, or fails to remove (or directs its transfer agent not to remove
or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Debenture as and when required
by this Debenture (or makes any written announcement, statement or threat that
it does not intend to honor the obligations described in this paragraph) and any
such failure shall continue uncured (or any written announcement, statement or
threat not to honor its obligations shall not be rescinded in writing) for seven
(7) business days after the Holder shall have delivered a Notice of Conversion.

(vi)Any dissolution, liquidation, or winding up of Obligor or any substantial
portion of its business, or any cessation of operations or admission by Obligor
that it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Obligor’s ability to continue as a
“going concern” shall not be an admission that the Obligor cannot pay its debts
as they become due.

(vii)The Common Stock shall cease to be quoted or listed for trading on any
primary market for a period of five (5) consecutive trading days (including, for
example, any such failure in which a bid price is not quoted for the Obligor’s
Common Stock for such period).

(g)Upon the occurrence of any Default Event which remains uncured for more than
60 days,

(i)all outstanding principal, accrued interest, and, in consideration of the
equity-based conversion discount afforded Holder hereunder, liquidated damages
equal to 200% of all outstanding principal and accrued interest due hereunder,
shall be due and payable in full upon demand of the Holder; and,

(ii)the Conversion Price shall be automatically adjusted to the lesser of (x)
$0.01 per share or (y) 100% of the 45 Day VWAP.

Section 2. Notices. All notices under this Agreement shall be in writing and
shall be (i) delivered in person, (ii) sent by telecopy, or (iii) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or overnight express carrier, addressed in each case to the addresses
set forth above, or to any other address or telecopy number as such party shall
designate in a written notice to the other. All notices sent pursuant to the
terms of this Section shall be deemed received (i) if personally delivered, then
on the date of delivery; (ii) if sent by telecopy before 2:00 p.m. local time of
the recipient, on the day sent if a business day or if such day is not a
business day or if sent after 2:00 p.m. local time of the recipient, then on the
next business day; (iii) if sent by overnight, express carrier, on the next
business day immediately following the day sent; or (iv) if sent by registered
or certified mail, on the earlier of the third (3rd) business day following the
day sent or when actually received. Any notice by telecopy shall be followed by
delivery of a copy of such notice on the next business day by overnight express
carrier or by hand.

Section 3. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Common Stock” means the common stock, par value $0.0001, of the Obligor and
stock of any other class into which such shares may hereafter be changed or
reclassified.

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of its intention to effectuate a conversion of this Debenture into shares
of the Company’s Common Stock as outlined herein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.

Section 4. This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Obligor, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Obligor, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

Section 5. If this Debenture is mutilated, lost, stolen or destroyed, the
Obligor shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Obligor.

Section 6. Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

Section 7. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

Section 8. Notwithstanding anything to the contrary contained herein, the number
of shares of Common Stock that may be acquired by the Holder upon conversion
pursuant to the terms hereof shall not exceed a number that, when added to the
total number of shares of Common Stock deemed beneficially owned by such Holder
(other than by virtue of the ownership of securities or rights to acquire
securities (including the Notes) that have limitations on the Holder’s right to
convert, exercise or purchase similar to the limitation set forth herein),
together with all shares of Common Stock deemed beneficially owned at such time
(other than by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) by the holder’s “affiliates” at such
time (as defined in Rule 144 of the Act) (“Aggregation Parties”) that would be
aggregated for purposes of determining whether a group under Section 13(d) of
the Securities Exchange Act of 1934 as amended, exists, would exceed 4.9% of the
total issued and outstanding shares of the Common Stock (the “Restricted
Ownership Percentage”).

 

Section 9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby. In no event shall the amount of interest paid hereunder exceed
the maximum rate of interest on the unpaid principal balance hereof allowable by
applicable law. If any sum is collected in excess of the applicable maximum
rate, the excess collected shall be applied to reduce the principal debt. If the
interest actually collected hereunder is still in excess of the applicable
maximum rate, the interest rate shall be reduced so as not to exceed the maximum
allowable under law.

Section 10. Law; Jurisdiction. This Debenture shall be governed by and
interpreted in accordance with the laws of the State of New Jersey, without
regard to the principles of conflict of laws. The Obligor and the Holder
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, Bergen County, for any litigation between the parties.

Section 11. No Jury Trial. The COMPANY hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

Section 12. Waiver. The Company hereby waives any and all demands of any nature
whatsoever, any and all notices of any nature whatsoever, dishonor, presentment
of any kind whatsoever, and protest of or in connection with this Debenture.

Section 13. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

 
 

IN WITNESS WHEREOF, the Obligor has caused this Debenture to be duly executed by
a duly authorized officer as of the date set forth above.

 

PERVASIP CORP.       By: /s/ Paul Riss   Print: Paul Riss   Title: Chief
Executive Officer      

 

 